Exhibit 10.27

 

AMENDMENT TO LEASE

 

THIS AMENDMENT TO LEASE ("Amendment") is dated January 26, 2015 to be effective
as of January 1, 2015, between BF MONROVIA, LLC ("Landlord"), a California
limited liability company, and Xencor, Inc., a California corporation
(“Tenant”).

 

Landlord and Tenant are parties to that certain Lease dated January 1, 2015
(“Lease”), pursuant to which Landlord leases to Tenant Premises in a Buiding
located at 111 West Lemon Street, Monrovia, CA, 91016.  Landlord and Tenant
desire to amend the Lease to clarify certain provisions thereof.  All
capitalized terms not otherwise defined herein shall have the meanings given
such terms in the Lease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree to amend the Lease as
follows:

 

1.Sections 8.1 and 8.2 of the Lease are deleted in their entirety and replaced
with the following:

 

8.1         Landlord’s Obligation.  Landlord shall be responsible for providing,
and shall pay for water, gas, heat, light, electricity, and other utilities and
services necessary for Landlord’s operation and maintenance of the of the Common
Areas as provided in this Lease, together with any taxes thereon, all costs of
which Landlord shall include in Operating Costs.  Additionally, Landlord
acknowledges that under the Prior Lease and as of the date hereof, Tenant
provides and pays for electricity provided to the entire Building, under one
account with Sempra Energy and five accounts with Southern California
Edison.  For so long as Tenant pays for electricity provided to the entire
Building, Landlord shall reimburse Tenant: (a) one hundred percent (100%) of the
cost of the Southern California Edison Account No. 3-017-9216-81; and (b) fifty
percent (50%) of the cost of each of the Sempra Energy Account and of the
Southern California Edison Account No. 3-020-2155-04, upon Tenant’s delivery of
the bills for such costs. Tenant shall remain responsible to pay one hundred
percent (100%) of the costs of the remaining Southern California Edison
accounts.

 

8.2         Tenant’s Obligations.  Tenant shall be responsible for providing to
the Premises, and shall pay for, all water, gas, heat, light, electricity,
telephone, cable, internet service and all other utilities and services
necessary to the operation of Premises, together with any taxes thereon
(“Premises Utilities”).  Tenant shall make payments for the Premises Utilities
directly to the provider thereof prior to the date any bill for any such
Premises Utilities is due.  In the event it is necessary to install any meters
for the separate metering of the Premises Utilities or any portion thereof,
Tenant shall pay for such metering directly to the utility or installer thereof,
except for any rewiring of the Premises for electricity which Landlord only may
elect to do, for which Landlord shall pay and not include in Operating Costs.

 

2.Section 8.3 is amended to delete all references to “Premises Electricity”
therein.

 

3.Effect of Amendment.  This Amendment sets forth the entire agreement between
the Parties with respect to the matters set forth herein.  In the event of a
conflict between the provisions of this Amendment and those of the Lease, the
provisions of this Amendment shall control.  Except as set forth in this
Amendment, the terms and provisions of the Lease are hereby ratified and
declared to be in full force and effect.

 

4.Signatures.  This Amendment may be executed in multiple counterparts, each of
which shalll be deemed an original, and together will constitute one
instrument.  Each party may rely upon a facsimile or “pdf” counterpart of this
Amendment signed by the other party with the same effect as if such party had
received an original counterpart signed by such other party.





1

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
set forth above.

 

 

“LANDLORD”

 

“TENANT”

 

BF MONROVIA, LLC, a California limited XENCOR, INC., a California corporation
liability company

 

 

By:

 

 

By:

 

 

Bonnie Burman, Co-Trustee of the

 

Name:

 

 

David Blum 1993 Family Trust,

 

Title:

 

 

Managing Member

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Richard Rieder, Co-Trustee of the

 

Name:

 

 

David Blum 1993 Family Trust,

 

Title:

 

 

Managing Member

 

 

 

 

 

-Signature Page to Amendment to Lease-



2

--------------------------------------------------------------------------------